Citation Nr: 1042279	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1979.  He 
received the Army Commendation Medal and Air Medal with "V" 
device.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO granted service connection 
for PTSD and assigned an initial disability rating of 30 percent, 
effective November 16, 2004.

The issue of entitlement to service connection for a heart 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)) (Where the appellant complained of increased hearing loss 
two years after his last audiology examination, VA should have 
scheduled the appellant for another examination)).  

The Veteran's most recent VA examination was in March 2005.  In 
his April 2007 substantive appeal (VA Form 9), the Veteran stated 
that he was experiencing more frequent sleep difficulties, 
constant nervousness despite medication, and more violent 
nightmares.  Also, he drank more to help him sleep and ease his 
memories, was more socially isolated, and experienced decreasing 
work performance.  As the Veteran is competent to report symptoms 
of his PTSD and the evidence reveals that this disability may 
have worsened since the March 2005 VA examination, a new 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to assess the current severity 
of the service-connected psychiatric 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the nature and 
severity of all signs and symptoms of the 
Veteran's service-connected psychiatric 
disability, describe the impact of the 
disability on his occupational and social 
functioning, provide a Global Assessment of 
Functioning score, and specifically opine 
as to the severity of his PTSD.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

